VICKERY, J.
Edward Krempin sued the Amazon Lodge No. 567, Independent Order of Odd Fellows in the Cuyahoga Common Pleas seeking to recover for injuries claimed to have been sustained by him while walking in front of the building owned by the Lodge.
It seems that there was a basement under the sidewalk, and for the purpose of procuring light, certain iron grading filled with round pieces of glass made up part of the sidewalk; that one of these glass slugs had become out of repair and that Krempin, who was a cripple and using a crutch, was walking on the sidewalk when the end of his crutch went through one of the openings from which the glass was missing, and injured his injured leg which had been amputated.
Judgment was for Krempin and the Lodge prosecuted error; and the Court of Appeals in reversing the judgment held:
1. The owner of the building had leased the basement and the ground floor to a tenant under a written lease, by virtue of which the tepant assumed complete control over the leased portion and was in control at the time of the happening of the accident.
2. The tenant in possession was liable if anybody was liable, for the condition of this sidewalk; and the owner of the building was not so liable.
Judgment reversed and cause remanded.
(Levine, PJ., and Sullivan, J., concur.)